As filed with the Securities and Exchange Commission on August 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:June 30, 2007 Item 1. Schedules of Investments. Teberg Fund Schedule of Investments at June 30, 2007 (Unaudited) Shares Value EQUITY FUNDS - 13.51% 6,368 American Century Vista Fund - Investor Class* $ 132,902 1,423 American EuroPacific Growth Fund - Class A 73,921 10,203 American Washington Mutual Investors Fund - Class A 379,452 16,506 Brandywine Fund* 638,633 1,373 CGM Focus Fund 58,702 28,852 Eaton Vance Worldwide Health Sciences Fund - Class A* 345,648 4,461 Fidelity Select Energy Portfolio 263,089 1,580 Fidelity Select Insurance Portfolio 116,401 2,939 FPA Capital Fund 136,934 5,736 FPA Perennial Fund 220,620 3,399 Franklin Mutual European Fund - Class A 95,795 4,807 Gamco Global Telecommunications Fund - Class AAA 123,167 2,338 Jennison Natural Resources Fund - Class A 127,015 2,963 Mairs & Power Growth Fund 245,865 16,639 Matthews Korea Fund 116,972 3,117 Meridian Value Fund 120,917 14,946 MFS Mid Cap Growth Fund - Class A* 155,889 14,495 Nicholas Applegate Growth Equity Fund - Class A* 194,227 14,793 Oppenheimer Commodity Strategy Total Return Fund - Class A 102,515 2,316 Oppenheimer Developing Markets Fund - Class A 111,673 5,426 Oppenheimer International Small Company Fund - Class A 181,190 3,240 The Parnassus Fund* 128,506 9,438 PIMCO Real Return Fund - Class A 99,290 11,664 Seligman Communications & Information Fund - Class A* 427,019 4,361 SSgA Emerging Markets Fund 121,495 3,692 Thompson Plumb Growth Fund 186,860 3,122 Vanguard Energy Fund - Investor Class 236,318 TOTAL EQUITY FUNDS (Cost $4,184,196) 5,141,015 EXCHANGE TRADED FUNDS - 3.20% 3,123 Energy Select Sector SPDR Fund 215,456 36,100 Internet Infrastructure HOLDRs Trust* 206,492 4,541 iShares MSCI Emerging Markets Index Fund 597,823 7,779 Technology Select Sector SPDR Fund 199,142 TOTAL EXCHANGE TRADED FUNDS (Cost $1,147,133) 1,218,913 FIXED INCOME FUNDS - 0.08% 5,601 DWS High Income Fund - Class A 30,131 TOTAL FIXED INCOME FUNDS (Cost $30,243) 30,131 MONEY MARKET FUNDS - 83.38% 31,736,768 AIM STIT-STIC Prime Portfolio 31,736,768 TOTAL MONEY MARKET FUNDS (Cost $31,736,768) 31,736,768 Total Investments(Cost $37,098,340) - 100.17% 38,126,827 Liabilities in Excess of Other Assets - (0.17)% (63,943) NET ASSETS - 100.00% $ 38,062,884 * Non-income producing security. The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows**: Cost of investments $ 37,107,204 Gross unrealized appreciation $ 1,038,453 Gross unrealized depreciation (18,830) Net unrealized appreciation $ 1,019,623 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/27/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/27/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date8/28/2007 * Print the name and title of each signing officer under his or her signature.
